Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 08/05/2022.
Status of Claims
Claims 1-2, 9-10, and 17-18 have been amended by Applicant
Claims 1-2, 4-10, 12-18, and 20, are currently pending an have been rejected as follows
Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
Response to Arguments / Amendments 
         Applicant’s 08/05/2022 amendment necessitated new grounds of rejection in this action.
Response to 112(a) and (b) rejections
          112(a) and (b) rejections in previous act are withdrawn in view of Applicant’s amendments as suggested by Examiner. 
Response to 101 rejection
- abstract idea without significantly more -
Remarks 08/05/2022 p.1 last ¶ to p.2 ¶1 argues that the pending claims recite a particular way of identifying an amount of funds needed to be loaded into each ATM located within a geographic region affected by the trigger event, where the system determines information such as how much warning the location has, strength of disaster, historic reaction to that type of disaster with that amount of warning in that location, and the like to predict the amount of funds needed in each ATM before and after the triggering event. The use of machine learning techniques allows for better prediction of ATM funding, eliminating or greatly reducing the resources required to assess ATM funding. 
Examiner fully considered the arguments but respectfully disagrees finding them unpersuasive	by reincorporating all findings and rationales at Final Act 05/11/2022 mid-p.2 - p.9 ¶4, p.18-p.26. Examiner further explains that the particular way of identifying an amount of funds needed to be loaded into each ATM, as argued by Remarks 08/05/2022 p.1 last ¶ - p.2 ¶1, is merely an attempt at narrowing the abstract idea, in a manner similar to how MPEP 2106.04 I. explained narrowing of abstract exception to particular abstract concepts in Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980, Mayo, 566 U.S. at 79-80,86-87, 101 USPQ2d at 1968-69,1971, Flook 437 U.S. at 589-90, 198 USPQ at 197. MPEP 2106.04(a)(2) II.A further states that “the term fundamental” [as in fundamental economic practices  principles of Certain Methods of Organizing Human Activities grouping] “is not used in the sense of necessarily being old or well-known” since: “a new method of price optimization was found to be a fundamental economic concept” per OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359,1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015), and since a new method of allocating returns to different investors in an investment fund was a fundamental economic concept, per  In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019). 
	It will then follow that the currently argued new or particular way of allocating or loading funds to ATM based on how much warning the location has, the strength of the disaster, the historic reaction to that type of disaster with that amount of warning in that location, would still fall within the abstract, fundamental economic concepts of MPEP 2106.04(a)(2) II A.
	In response to Remarks 08/05/2022 p.12 ¶1 argument, that use of machine learning techniques would allow for better prediction of ATM funding, thus eliminating or greatly reducing the resources required to assess ATM funding, the Examiner points to MPEP 2106.05(f)(2) which states: “use of a computer or other machinery in its ordinary capacity for economic”…”tasks”…”does not integrate a judicial exception into a practical application or provide significantly more”. Also "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	For example, per MPEP 2106.05(f)(2) “a commonplace business method” [argued here as prediction of ATM funding at Remarks 08/05/2022 p.2 ¶1] “or mathematical algorithm” [here “learning”] “being applied on a general-purpose computer” [akin here to broadly recited “machine learning”] “are mere instructions to apply an exception”1 . This does not integrate abstract idea into a practical application or provide significantly more. MPEP 2106.05(f)(2). 
	At most, optimization of allocation or money or funds (as resources) across ATMs (as network of resource distribution machines) as argued by Applicant at Remarks 08/05/2022 p.12 ¶1, read in light of Original Spec, ¶ [0021], ¶ [0026], ¶ [0028], ¶ [0049], would at best correspond to abstract, entrepreneurial improvement, not improvement in actual technology or the computer itself. As further corroborated by MPEP 2106.04 I. reliance on “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry” as further confirmed by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant,  those features are not enough for eligibility because their innovation is innovation in ineligible subject matter”. “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP” supra, “no matter how much of [such] an advance in the field” “the claims recite the advance lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. This is corroborated by Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015 undelaying the difference between improvement to entrepreneurial goal objective versus improvement to actual technology. see MPEP 2106.04. Here, the “machine learning” is not developed or improved but merely utilized to performing the aforementioned abstract functions. Indeed, according to MPEP 2106.05(a) the judicial exception alone cannot provide the improvement because “improvement in the judicial exception itself” [here argued at Remarks 08/05/2022 p.2 ¶1 as use of machine learning techniques allows for better prediction of ATM funding, thus eliminating or greatly reducing the resources required to assess ATM funding] “is not an improvement in technology” per MPEP 2106.04(d)(1). 
	Based on such findings, the Examiner reasons that the claims still recite, describe or at least set forth the abstract idea, with its computer-based elements not integrating the abstract idea into a practical application or providing significantly more.  
Response to prior art rejection
Applicant’s prior art arguments were considered but moot in view of new grounds of rejection.
Claim element (1): Remarks 08/05/2022 p.13 ¶3 argues that Cesnulevicius includes no disclosure related to the time period defined by the first time the occurrence of the one or more trigger events is predicted to occur to a third time an average predetermined time period after the one or more trigger events has concluded. Yet, the Examiner respectfully disagrees:
	Cesnulevicius teaches or at the very least suggests: a first time an occurrence of the one or more trigger events is predicted to occur” (Cesnulevicius p.4 last ¶ during the first 30 hours customers withdrew more cash than later. This indicates that canard did not cause the panic. During next 30 hour period canard decreased even more, what reflected in the withdrawal of money from ATMs. This could be explained by the fact, that the possibility to take money back didn‘t encourage to spread canard. Yet, per mid-p.5 as ATMs are refilled with a lot smaller amounts of money, there isn‘t enough money left till next refill (Fig.7). So, it‘s seen here, that after every refill, which corresponds to the graph peaks, the curves go down much quicker. That means, because of panic, ATMs are emptied a lot faster) “to a third time an average predetermined time period after the one or more trigger events has concluded” (mid-p.5: Fig. 8 demonstrates, that, when there is a lack of money, trust in the bank decreases very fast (curve Trust). p.5 last ¶: number of depositors, having decided to take their money back from the bank, is growing (Fig. 8, curve Go for money) and number of distrustful people is also rising (Fig.9). Therefore, after 100 modelling hours, 1/5 of the clients trust the bank and the distrust is increasing. p.6 ¶1: the simulation experiment when the bank, having noticed that ATMs lack money, doubles the frequency of refilling until it is sufficient amount of money in the ATM has also been carried out (Fig.10). p.6 last ¶: In this case, around 2000 clients still trust the bank and the number doesn‘t go down (Fig.11). However, the clients, having decided to take their money back, take it within daily withdrawal limit and their confidence doesn‘t recover. The formed balance must be kept stable as more or less after 60 modelling hours canard or rumour disappears).

    PNG
    media_image1.png
    301
    849
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    758
    media_image2.png
    Greyscale

Cesnulevicius Fig. 5 vs. Fig.7 in support of rejection arguments
Claim element (2): Remarks 08/05/2022 p.13 ¶3 further argues that none of the prior art teaches or suggests the newly added: “the information associated with the one or more trigger events comprises at least a strength of the one or more trigger events, a historic reaction to one or more similar past trigger events, and an amount of warning provided to the predetermined geographic region prior to an incidence of the one or more trigger events”.
           Examiner fully considered Applicant’s argument but respectfully disagrees. 
          Angus still recites at ¶ [0005]: “when an ATM experiences a significantly higher demand for cash due to unusual local conditions (for example, surrounding ATMs being out of service or an unforecasted local event that drives a need for cash), an ATM management system detects one or more of: cash count thresholds being reached, cash low events, or cash out events. This drives an emergency cash dispatch to replenish the ATM. This dispatch is expensive, and may not be necessary if a cash replenishment operation is scheduled within a few hours of the emergency cash dispatch”. ¶ [0035]: “calculating a time at which a media total at the media terminal is expected to fall below an acceptable threshold; ascertaining if a next scheduled replenishment event for that media terminal will occur before that calculated time; and changing a time of the next scheduled replenishment event so that it occurs before that calculated time”. ¶ [0049] 2nd sentence: “By applying sophisticated mathematical algorithms to historical, event and cost data, the optimum cash position and delivery schedule for each ATM 12 (or each currency cassette or cash drawer within an ATM 12) is determined”. Therefore,
      Angus might takes into consideration or perhaps even suggests some of the elements, but 
        Angus falls short to explicitly recite; thus does not to anticipate: “the information associated with the one or more trigger events comprises at least a strength of the one or more trigger events, a historic reaction to one or more similar past trigger events, and an amount of warning provided to the predetermined geographic region prior to an incidence of the one or more trigger events”
* Nevertheless *
	Cesnulevicius in analogous resource distribution (i.e. funds at ATMs) teaches or suggests: “the information associated with the one or more trigger events comprises at least a strength of the one or more trigger events” (Cesnulevicius mid-p.5 as ATMs are refilled with a lot smaller amounts of money, there isn‘t enough money left till next refill (Fig. 7). So, it‘s seen here, that after every refill, which corresponds to the graph peaks, the curves go down much quicker. That means, because of panic, ATMs are emptied a lot faster. Fig.8 demonstrates, when there is a lack of money, trust in the bank decreases very fast (curve Trust). Its local maxima correspond to the time moments, that the state bank publishes calming statements. p.5 last ¶: the number of depositors, having decided to take their money back from the bank, is growing (Figure 8, curve Go for money) and the number of distrustful people is also rising (Figure 9). Therefore, after 100 modelling hours, one/fifth of the clients trust the bank and the distrust is increasing. So, the bank prospect can‘t be taken as positive), “a historic reaction to one or more similar past trigger events (Cesnulevicius p.4 last ¶ During the first 30 hours customers withdrew more cash than later. This indicates that canard did not cause the panic. However, at p.5 last ¶: after 100 modelling hours, the distrust is increasing. p.6 last ¶: the clients, having decided to take their money back, take it within the daily withdrawal limit and their confidence doesn‘t recover. The formed balance must be kept stable as more or less after 60 modelling hours canard or rumour disappears), “and an amount of warning provided to the predetermined geographic region prior to an incidence of the one or more trigger events” (Cesnulevicius p.3 last ¶: the customer that lost trust decides to take his money back from the bank and warns his friends, sending a message about his doubts. Each received message decreases the score of trust. When the score falls below 0.5, the customer takes a decision to withdraw his money from the ATM. If the ATM is already empty and out of service, then the person waits for one hour, continue spreading rumour messages and tries again after one hour. p.4 last ¶ During the first 30 hours customers withdrew more cash than later. This indicates that canard did not cause the panic. However, at p.5 last ¶: after 100 modelling hours, the distrust is increasing. p.6 last ¶: the clients, having decided to take their money back, take it within the daily withdrawal limit and their confidence doesn‘t recover).
	Thus, the examiner submits that the argued claimed features are met by the prior art. 
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claims 1, 2, 4-10, 12-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
describe or set for the abstract idea as follows except where strikethrough: 
	“ (independent Claim 1): / “” (independent Claim 17):
	* “wherein the information associated with the one or more trigger events comprises at least a strength of the one or more trigger events, a historic reaction to one or more similar past trigger events, and an amount of warning provided to the predetermined geographic region prior to an incidence of the one or more trigger events”; 
	* “; 
	* “a first time an occurrence of the one or more trigger events is predicted to occur to a third time an average predetermined time period after the one or more trigger events has concluded, a frequency at which the one or more resources were distributed via the one or more resource distribution machines during the time period between the first time and the third time, an average resource quantity distributed via the one or more resource distribution machines during the time period between the first time and the third time, an average number of users accessing the one or more resource distribution machines for distribution of the one or more resources during the time period between the first time and the third time, and an average number of resource distributionAppl. No.: 16/809,784 Amdt. Dated: February 11, 2022Reply to Office Action of November 17, 2021Page 3 of 21machines located within the predetermined geographic region associated with the one or more trigger events;
	* “implement one or more ”; “and” 
	* “predict a frequency at which one or more additional resources need to be added to the one or more resource distribution machines and quantity of the one or more additional resources that need to be added to the one or more resource distribution machines during the one or more time periods associated with the one or more trigger events based on the one or more implementing the one or more ”            
(independent Claims 1, 9, 17)
	* “wherein the information associated with the one or more trigger events comprises an average time period from the first time the occurrence of the one or more trigger events is predicted to occur to a second time the one or more trigger events occurs, a classification associated with the one or more trigger events, and an average time period associated with the one or more trigger events”        (dependent Claims 2, 10, 18)
	“
	“(dependent Claims 4, 12, 20)
	“”: 
	* “initiate a transmission of the predicted quantity of the one or more additional resources ”; “and” 
	* “”                  (dependent Claims 5, 13)
 	* “wherein the one or more trigger events comprises at least one or more incidents of mass trauma”                                                 (dependent Claims 6, 14) 
 	* “wherein the one or more trigger events comprises one or more trigger event types, wherein the one or more trigger event types comprises at least an economic crisis, a natural disaster, a technological disaster, and/or a man-made disaster”
(dependent Claims 7, 15)
	“”: 
	* “
	* “transmit, 
	* “
	* “validate the one or more authentication credentials associated with the user to verify an identity of the user”; “and” 
	* “authorize distribution of the one or more resources, via the one or more resource distribution machines, to the user based on at least a successful verification of the identity of the user”                                                 (dependent Claims 8, 16)
Examiner points to MPEP 2106.04(a) last ¶: “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”.  Here the claims recite, set forth or describe fundamental economic practices or principles [MPEP 2106.04(a) II A] and/or commercial interactions/business relationships [MPEP 2106.04(a) II B] of the abstract grouping of “Certain Methods of Organizing Human Activities” with the Examiner pointing to MPEP 2106.04(a)(2) II A to submit that the term fundamental is not used in the sense of necessarily being old or well-known because, for example, a new method of price optimization was found to be a fundamental economic concept2. Evidence for such fundamental economic practices and/or commercial interactions is provided here by the claimed “receive information associated with one or more trigger events” at independent Claims 1,9,17 exemplified as “strength of the one or more trigger events, a historic reaction to one or more similar past trigger events, and an amount of warning provided to the predetermined geographic region prior to an incidence of the one or more trigger events” at independent Claims 1,9,17, and as “economic crisis” and “trauma” at dependent Claims 6-7, 14-15, and by the claimed “receive information associated with the one or more resource distribution machines” (read in light of Original Spec. ¶ [0021], ¶ [0026], ¶ [0028], ¶ [0049] as automated teller machine ATM)  “associated with one or more resources” (read in light of Original Spec ¶ [0021] as funds processing, money transfer etc.) and by the further recitations at independent Claims 1, 9, 17 of “additional resources” (i.e. money, funds in light of Original Spec ¶ [0021]) “need to be added to the one or more resource distribution machines” (i.e. ATM in light of Original Spec. ¶ [0021], ¶ [0026], ¶ [0028], ¶ [0049]) “and quantity of the one or more additional resources” (i.e. money, funds in light of Original Spec ¶ [0021]) “that need to be added to the one or more resource distribution machines” (i.e. ATM in light of Original Spec. ¶ [0021], ¶ [0026], ¶ [0028], ¶ [0049]) “during the one or more time periods associated with the one or more trigger events” (i.e. “economic crisis” exemplified at dependent Claims 7,15; “classification associated with the one or more trigger events” at dependent Claims 2, 10, 18). MPEP 2106.04(a)(2) II. A. 
	Moreover, preponderant mitigation of such “trigger” “events” (i.e. “economic crisis”) for “additional resources need[ed] to be added” could also be argued as an example of mitigating risk also listed by MPEP 2106.04(a)(2) II. A.  Examiner also finds evidence for business relations or associations within such interactions in “authentication request”, “authentication credential(s), validate[d] authentication credential(s)” and “authorize distribution of” “resource(s)” at dependent Claims 8, 16.	  
	Examiner further points to MPEP 2106.04(a)(2) II and submits that certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “Certain methods of organizing human activity” grouping. Here too, there is preponderant recitation of activity between a user and “the one or more resource distribution machines” at dependent claims 8, 16 namely: “receive, request to distribute resource(s) to user”; “transmit authentication request”; “receive” “authentication credential(s) associated with user in response to authentication request”; “validate authentication credential(s) associated with user to verify identity of user”; “and” “authorize distribution of the resource(s), via the distribution machine(s)” (i.e. ATMs), “to the user based on at least a successful verification of the identity of the user” and at dependent Claims 5, 12 as “receive” “an indication that the predicted quantity of the additional resource(s) have been transmitted from the resource computing terminal(s) to the resource distribution machine(s)”.
 	Equally important, Examiner finds that here the aforementioned fundamental economic practices and/or commercial interactions/business relationships are implementable here through “Mathematical Relationships” expressed in words [MPEP 2106.04(a)(2) I]. Evidence for such mathematical relationships expressed in words are provided by the recitations of “predict a frequency at which additional resource(s) need to be added to the one or more resource distribution machines and quantity of the additional resource(s) that need to be added to the one or more resource distribution machines during the one or more time periods associated with the one or more trigger events based on at least implementing the one or more” “algorithms” at independent Claims 1, 9, 17; and by terms such as “average”, in addition to the term “frequency” as repeatedly recited at dependent Claims 2, 10, 18 as “average time period from a first time an occurrence of the trigger event(s) is predicted to occur to a second time the trigger event(s) occurs”,  “average time period associated with the one or more trigger events” and also repeatedly recited at independent Claims 1, 9, 17 as “average resource quantity available for distribution” “from 1st time the occurrence of the trigger event(s) is predicted to occur to a 3rd time an average predetermined time period after the trigger event(s) has concluded, a frequency at which resource(s) were distributed via resource distribution machine(s) during the time period between 1st and 3rd time, an average resource quantity distributed” “during the time period between 1st and 3rd  time, an average number of users accessing the resource distribution machine(s) for distribution of resource(s) during the time period between the 1st and 3rd time, and an average number of resource distribution machines located within the predetermined geographic region associated with the trigger event(s)”,  and also by recitations at dependent Claims 4, 12, 20 of “predicted frequency at which one or more additional resources need to be added to the one or more resource distribution machines and quantity of the one or more additional resources that need to be added to the one or more resource distribution machines during the one or more time periods associated with the one or more trigger events”.  
	Thus, Examiner submits that there is a preponderance of legal evidence to show that the claims recite or at least describe or set forth the abstract idea. Step 2A prong one. 
-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [initially strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea [here “one non-transitory storage device; and processing device / 1st apparatus is configured to” at independent Claims 1, 17]. Indeed, per MPEP 2106.05(f)(2) applying a business method [here “intelligent factor based resource” (i.e. money, fund) “distribution”] through mathematical algorithm [here “one or more machine learning algorithms” upon which to “predict” “frequency” and “quantity” of “additional resources”] on a general purpose computer [here “processing device / first apparatus”], does not integrate the abstract idea into a practical application. 
	Another example of applying abstract idea, is the use of a computer to perform 
	* economic tasks [here identified above] and to perform tasks to receive and transmit data [here “electronically receive information associated with trigger event(s)”, “electronically receive, via communication link, info associated with resource distribution machine(s)”- independent Claims 1, 9, 17; “transmit control signals configured to cause computing device(s)” at dependent Claims 4,12, 20; “electronically receive, from resource computing terminal(s) indication that predicted quantity of additional resource(s) have been transmitted from resource computing terminal(s) to resource distribution machine(s) at predicted frequency” at dependent Claims 5, 13; “electronically receive, via resource distribution machine(s), request to distribute resource(s) to user; transmit, via display device associated with resource distribution machine(s), authentication request; electronically receive, via resource distribution machine(s), authentication credential(s) associated with user in response to authentication request” at Claims 8, 16]; and
	* monitoring audit log data that is executed on a general-purpose computer3 [akin here to “resources” throughout Claims 1-5, 8-13, 16 and more specifically recited as “request to distribute resource(s)”, “electronically received, via the resource distribution machine(s)” and then “an authentication request”, “transmit[ted] via a display device associated with the resource distribution machines”, “validate the authentication credential(s) associated with the user to verify an identity of the user”; “and” “authorize distribution of the one or more resources, via the one or more resource distribution machines, to the user based on at least a successful verification of the identity of the user” at dependent Claims 8, 16].
	The same apply it rationale pertains to requiring use of software to tailor  information and provide it to user on a generic computer4 [here “display the predicted frequency” and “quantity” “at which additional resource(s) need to be added to the one or more resource distribution machines” at dependent Claims 4, 12, 20; “transmit, via a display device associated with the one or more resource distribution machines, an authentication request” at dependent Claims 8, 16].
	Alternatively, per MPEP 2106.05(h), narrowing the abstract idea [above] to a technological environment or field of use, does not integrate the abstract idea into a practical application. One example is  specifying that monitoring audit log data relates to transactions or activities that are executed in computer environment [akin here to “request to distribute resource(s)”, “electronically received, via the resource distribution machine(s)” then “authentication request”, “transmit[ted] via display device associated with resource distribution machines”, “validate authentication credential(s) associated with user to verify identity of user”; “and” “authorize distribution of resource(s), via resource distribution machine(s), to user based on at least a successful verification of identity of user” at dependent Claims 8,16]. Another example is presented by MPEP 2106.05(h)5 as limiting to a particular technological environment6 [here “machine learning”] the combination of collecting information analyzing it [here “predict frequency” and “quantity” “at which additional resource(s) need to be added to resource distribution machine(s)” “based on” “machine learning algorithm(s)” at independent Claims 1, 9, 17] and displaying certain results of collection and  analysis [here “display predicted frequency at which additional resource(s) need to be added to resource distribution machine(s) and quantity of the additional resource(s) that need to be added to resource distribution machine(s) during time period(s) associated with trigger event(s)” at dependent Claims 4, 12, 20]. Thus, there is a preponderance of evidence that the additional, computer-based elements do not integrate the abstract idea into a practical application. 
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements [as initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h), as options for evidence. Also, assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). Here Examiner follows MPEP 2106.05(d) I.2-a guidance and points to Applicant’s own 
          * Original Specification ¶ [0066] 2nd sentence “the one or more computer- executable program code portions for carrying out operations of embodiments of the present invention are written in conventional procedural programming languages”
	* Original Specification ¶ [0043] 2nd sentence: “These various implementations can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive dataPage 14 of 32 ATTY DKT. NO. 9660US1.014033.3694and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device”. 
	* Original Specification ¶ [0047] 2nd sentence: “A client and server are generally remote from each other and typically interact through a communication network”. 
	* Original Specification ¶ [0064]: “As will be appreciated by one of ordinary skill in the art in view of this disclosure, the present invention may include and/or be embodied as an apparatus (including, for example, a system, machine, device, computer program product, and/or the like), as a method (including, for example, a business method, computer-implemented process, and/or the like), or as any combination of the foregoing. Accordingly, embodiments of the present invention may take the form of an entirely business method embodiment, an entirely software embodiment (including firmware, resident software, micro-code, stored procedures in a database, or the like), an entirely hardware embodiment, or an embodiment combining business method, software, and hardware aspects that may generally be referred to herein as a "system." Furthermore, embodiments of the present invention may take the form of a computer program product that includes a computer- readable storage medium having one or more computer-executable program code portions stored therein. As used herein, a processor, which may include one or more processors, may be "configured to" perform a certain function in a variety of ways, including, for example, by having one or more general-purpose circuits perform the function by executing one or more computer-executable program code portions embodied in a computer-readable medium, and/or by having one or more application-specific circuits perform the function”. 
	* Original Specification ¶ [0067] 3rd sentence: “These one or more computer-executable program code portions may be provided to a processor of a general purpose computer, special purpose computer, and/or some other programmable data processing apparatus in order to produce a particular machine, such that the one or more computer-executable program code portions, which execute via the processor of the computer and/or other programmable data processing apparatus, create mechanisms for implementing the steps and/or functions represented by the flowchart(s) and/or block diagram block(s)”. Additionally, or alternatively per 
	MPEP 2106.05(d)(II) Examiner points to the following computer functions are listed as well‐understood, routine, and conventional functions:
	* gathering statistics7 [akin here to “electronically receive info associated with trigger event(s), wherein the trigger event(s) is associated with time period(s)” at independent Claims 1,9,17] and determining an estimated outcome8 [akin here to “predict frequency” and “quantity” “at which additional resource(s) need to be added to resource distribution machine(s)” “during time period(s) associated with trigger event(s) based on at least implementing the machine learning algorithm(s)” at independent Claims 1, 9, 17];
	* receiving or transmitting data over a network9 [here “establish a communication link with resource distribution machine(s) located within the predetermined geographic region associated with the trigger event(s)”; “electronically receive, via the communication link, info associated with resource distribution machine(s)” at independent Claims 1,9,17];
* performing repetitive calculations10 [here “implement machine learning algorithms on info associated with resource distribution machine(s) and info associated with trigger event(s)” and “based on at least implementing the machine learning algorithm(s) predict frequency” & “quantity” of “additional resources” at  independent Claims 1, 9, 17];
* arranging hierarchy of groups [here “information associated with trigger event(s) comprises a classification associated with trigger event(s)” at dependent Claims 2,10,18]; 
	* electronic recordkeeping11 [akin here to “validate authentication credential(s) associated with the user to verify an identity of the user” at dependent Claims 8, 16];
* recording customer’s order12 / electronically extracting data13 [here “electronically receive, via the resource distribution machine(s), a request to distribute the resource(s) to a user”; “and” “authorize distribution of the one or more resources, via the one or more resource distribution machines, to the user based on at least a successful verification of the identity of the user” at dependent Claims 8, 16].
           In conclusion, claims 1,2,4-10,12-18,20 although directed to statutory categories (“system” or machine, “method” or process, “computer program” “comprising” “non-transitory computer readable medium” or article or manufacture) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the Claims 1, 2, 4-10, 12-18, and 20 are not patent eligible.
---------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 9, 12, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
    * Angus et al, US 20150178670 A1 hereinafter Angus, in view of 
    * Cesnulevicius et al, Agent based simulation of the influence of customers behaviour on the bank failure Rural environment education, personality,10,p385-91,2017 hereinafter Cesnulevicius 
	Claims 1, 9, 17 Angus teaches: “A system for intelligent factor based resource distribution machine loading, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to”: / “A computerized method for intelligent factor based resource distribution machine learning, the method comprising” / “A computer program product for intelligent factor based resource distribution loading, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to” (Angus Fig.1, ¶ [0042]-¶ [0051], ¶ [0082]): 
	- “electronically receive information associated with one or more trigger events, wherein the one or more trigger events is associated with one or more time periods, wherein the one or more trigger events is associated with a predetermined geographic region” (Angus ¶ [0009]: receive real time media event from media terminal. ¶ [0052] event manager application 18 may receive information and events directly from ATMs 12 and/or from transaction switch 30, broken line 33 in Fig.1 illustrates this communication. Angus ¶ [0015] the step of retrieving a next scheduled media replenishment event for that media terminal may occur before or after receiving the media event. The GUI may indicate, for each media terminal, the next scheduled media replenishment event including, for example, the time the replenishment operation is scheduled to occur and amount of media that will be added to media terminal. ¶ [0016] the acceptable delay period may be predefined at ¶ [0069] 2nd sentence based on multiple parameters, such as: the lead time for cash delivery, the geographic spread of the network, how long it will take to travel from the vault 36 to an ATM 12, the current demand for cash at that ATM 12 or in the network 10 as a whole, the time at which the cash event occurs etc. Angus ¶ [0062] 1st-6th sentences GUI 24 displays street map 40 of vicinity of ATMs 12 in network 10 and icon 42a,b,c for each ATM 12a,b,c representing the physical location on map of each ATM 12. When a user of GUI 24 hovers over or clicks on different parts of the ATM icons 42 additional info (shown by text boxes 44 and 46 in Fig.3) is displayed that is relevant to that ATM 12. This additional info includes cash status of that ATM (high, medium, or low amount remaining), details of next scheduled replenishment (from cash replenishment schedule) (shown in box 44) and details of events received relating to that ATM 12 (shown in box 46). If there is currently an incident at that ATM 12 (for example, the ATM is out of service) then details of the incident are also provided. See Angus Fig.4 below noting at step 74: Replenishment Needed?-> Yes-> Retrieve Next Scheduled Cash Replenishment Event? -> Schedule Within Acceptable Period?->Yes or No. If No->step 84 Calculate Unscheduled Cash Replacement Details -> step 86: Issue Unscheduled Cash Replenishment and Updated GUI. 
	Angus ¶ [0015] 1st sentence: retrieving a next scheduled media replenishment event for that media terminal may occur before or after receiving the media event. ¶ [0019] the time at which media replenishment is to occur may be a time of day (for example, three p.m.) or a time window (within six hours of receiving the electronic communication); 
	“”;
	- “establish a communication link with one or more resource distribution machines located within the predetermined geographic region associated with the one or more trigger events” 	(Angus ¶ [0027] event manager implements a network management application, such as APTRA Vision, available from NCR Corporation. Specifically, per, ¶ [0043] media terminals 12 (automated teller machines ATMs) are coupled to remote media terminal manager (ATM manager) 14 by internet protocol IP network 16. ¶ [0044] ATM manager 14 comprises: (i) event manager application 18 receive events from ATMs 12; (ii) replenishment manager application 20 schedule cash replenishment operations for ATMs 12; (iii) replenishment dispatcher application 22; and graphical user interface GUI24. ¶ [0048] 2nd sentence replenishment manager application 20 is similar to NCR APTRA OptiCash software, available from NCR Corporation. 
	Angus ¶ [0052] event manager application 18 may receive info and events directly from ATMs 12 and/or from transaction switch 30 (broken line 33 in Fig.1 illustrates this communication). ¶ [0057] 2nd-3rd sentences: replenishment manager application 20 accesses cash amount info for each of ATMs 12 in network 10 (step 52).  Alternatively, the replenishment manager application 20 may send a request for this information to the event manager application 18 across interface 38. For details ¶ [0061]- ¶ [0062], ¶ [0075]); 
	- “electronically receive, via the communication link, information associated with the one or more resource distribution machines, wherein the one or more resource distribution machines are associated with one or more resources”, (Angus ¶ [0057]: replenishment manager application 20 accesses cash amount information for each of ATMs 12 in network 10 (step 52). This cash amount info is stored by event manager application 18 in shared area accessible by both event manager application 18 & replenishment manager application 20. Alternatively, replenishment manager application 20 may send a request for this info to event manager application 18 across interface 38. ¶ [0058] replenishment manager application 20 also accesses any unscheduled replenishment info relating to ATMs 12 (described in detail with reference to Fig. 4) (step 54). This enables the replenishment manager application 20 to take account of any unscheduled replenishments initiated but not yet completed. ¶ [0012]: GUI may provide a visual representation of a media terminal network (including a plurality of media terminals within that network), the event type& time at the visual representation of that media terminal) “”;
	- “implement one or more machine learning algorithms on the information associated with the one or more resource distribution machines and the information associated with the one or more trigger events” (Angus ¶ [0016]-¶ [0017], ¶ [0059]: the dynamically derived or calculated acceptable delay period for next replenishment cycle is implemented by machine-learning algorithms, such as artificial neural networks according to media availability within a media network including media terminal, the amount of media available for dispatch, etc. Indeed, according to ¶ [0049] 2nd sentence: by applying sophisticated such mathematical algorithms to historical, event and cost data, the optimum cash position and delivery schedule for each ATM 12 is determined. ¶ [0059] taking all of this accessed info into account (in addition to other info, such as time of year, currency demands in the previous replenishment cycles, and the like) the replenishment manager application 20 then calculates when each ATM 12 needs to be replenished with cash and how much cash is needed for each ATM 12 (step 56)) 	 “and” 
	- “predict a frequency at which one or more additional resources need to be added to the one or more resource distribution machines and quantity of the one or more additional resources that need to be added to the one or more resource distribution machines during the one or more time periods associated with the one or more trigger events based on at least implementing the one or more machine learning” (Angus ¶ [0049] OptiCash software provides advanced cash management solution that predicts demand for currency at each media terminal or other cash point such as ATMs 12 on individual basis. ¶ [0049] 2nd sentence: by applying sophisticated mathematical algorithms (machine learning at ¶ [0017] 3rd sentence) to historical, event and cost data, the optimum cash position and delivery schedule for each ATM 12 is determined. ¶ [0059] taking all of this accessed info into account (in addition to time of year, currency demands in previous replenishment cycles, etc.) replenishment manager application 20 then calculates when each ATM 12 needs to be replenished with cash and how much cash is needed for each ATM 12 (step 56). ¶ [0060] replenishment manager application 20 then creates cash replenishment schedule that includes the cash replenishment details calculated in step 56 (step 58) and communicates cash replenishment schedule to replenishment dispatcher application 22 (step 60). ¶ [0019] The time at which the media replenishment is to occur may be a time of day (for example, three p.m.) or a time window (within six hours of receiving the electronic communication).

    PNG
    media_image3.png
    666
    341
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    753
    544
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    739
    588
    media_image5.png
    Greyscale

Angus Fig. 2-4 in support of rejection arguments

      Angus still recites at ¶ [0005]: “when an ATM experiences a significantly higher demand for cash due to unusual local conditions (for example, surrounding ATMs being out of service or an unforecasted local event that drives a need for cash), an ATM management system detects one or more of: cash count thresholds being reached, cash low events, or cash out events. This drives an emergency cash dispatch to replenish the ATM. This dispatch is expensive, and may not be necessary if a cash replenishment operation is scheduled within a few hours of the emergency cash dispatch”. ¶ [0035]: “calculating a time at which a media total at the media terminal is expected to fall below an acceptable threshold; ascertaining if a next scheduled replenishment event for that media terminal will occur before that calculated time; and changing a time of the next scheduled replenishment event so that it occurs before that calculated time”. ¶ [0049] 2nd sentence: “By applying sophisticated mathematical algorithms to historical, event and cost data, the optimum cash position and delivery schedule for each ATM 12 (or each currency cassette or cash drawer within an ATM 12) is determined”. Thus, 
	Angus might suggests, some elements but falls short to explicitly recite, and thus does  not anticipate: “the information associated with the one or more trigger events comprises at least a strength of the one or more trigger events, a historic reaction to one or more similar past trigger events, and an amount of warning provided to the predetermined geographic region prior to an incidence of the one or more trigger events” as claimed.
	Angus does not also teach “wherein the information associated with the one or more resource distribution machines comprises an average resource quantity available for distribution via the one or more resource distribution machines from a first time an occurrence of the one or more trigger events is predicted to occur to a third time an average predetermined time period after the one or more trigger events has concluded, a frequency at which the one or more resources were distributed via the one or more resource distribution machines during the time period between the first time and the third time, an average resource quantity distributed via the one or more resource distribution machines during the time period between the first time and the third time, an average number of users accessing the one or more resource distribution machines for distribution of the one or more resources during the time period between the first time and the third time, and an average number of resource distribution machines for distribution of the one or more resources during the time period between the first time and the third time, and an average number of resource distribution machines located within the predetermined geographic region associated with the one or more trigger events” as claimed. However,   
	Cesnulevicius in analogous resource distribution (i.e. funds at ATMs) teaches or suggests:
“wherein the information associated with the one or more trigger events comprises at least a strength of the one or more trigger events” (Cesnulevicius mid-p.5 as ATMs are refilled with a lot smaller amounts of money, there isn‘t enough money left till next refill (Fig. 7). So, it‘s seen here, that after every refill, which corresponds to the graph peaks, the curves go down much quicker. That means, because of panic, ATMs are emptied a lot faster. Fig.8 demonstrates, when there is a lack of money, trust in the bank decreases very fast (curve Trust). Its local maxima correspond to the time moments, that the state bank publishes calming statements. p.5 last ¶: the number of depositors, having decided to take their money back from the bank, is growing (Figure 8, curve Go for money) and the number of distrustful people is also rising (Figure 9). Therefore, after 100 modelling hours, one/fifth of the clients trust the bank and the distrust is increasing. So, the bank prospect can‘t be taken as positive), “a historic reaction to one or more similar past trigger events (Cesnulevicius p.4 last ¶ During the first 30 hours customers withdrew more cash than later. This indicates that canard did not cause the panic. However, at p.5 last ¶: after 100 modelling hours, the distrust is increasing. p.6 last ¶: the clients, having decided to take their money back, take it within the daily withdrawal limit and their confidence doesn‘t recover. The formed balance must be kept stable as more or less after 60 modelling hours canard or rumour disappears), “and an amount of warning provided to the predetermined geographic region prior to an incidence of the one or more trigger events” (Cesnulevicius p.3 last ¶: the customer that lost trust decides to take his money back from the bank and warns his friends, sending a message about his doubts. Each received message decreases the score of trust. When the score falls below 0.5, the customer takes a decision to withdraw his money from the ATM. If the ATM is already empty and out of service, then the person waits for one hour, continue spreading rumour messages and tries again after one hour. p.4 last ¶ During the first 30 hours customers withdrew more cash than later. This indicates that canard did not cause the panic. However, at p.5 last ¶: after 100 modelling hours, the distrust is increasing. p.6 last ¶: the clients, having decided to take their money back, take it within the daily withdrawal limit and their confidence doesn‘t recover);
          “the information associated with the one or more resource distribution machines comprises”
       - “an average resource quantity available for distribution via the one or more resource distribution machines from a first time an occurrence of the one or more trigger events is predicted to occur” (Cesnulevicius p.4 last ¶: the first series of simulation experiments the refill amount of ATMs was set at 30000 EUR and frequency 30 hours. The simulation revealed that the cash in ATMs did not run out (Figure 5). During the first 30 hours customers withdrew more cash than later. This indicates that canard did not cause the panic. During next 30 hour period canard decreased even more, what reflected in the withdrawal of money from ATMs. This could be explained by the fact, that the possibility to take money back didn‘t encourage to spread canard. Cesnulevicius mid-p.5 as ATMs are refilled with a lot smaller amounts of money, there isn‘t enough money left till next refill (Fig.7). So, it‘s seen here, that after every refill, which corresponds to the graph peaks, the curves go down much quicker. That means, because of panic, ATMs are emptied a lot faster) “to a third time an average predetermined time period after the one or more trigger events has concluded” (Cesnulevicius mid-p.5: Figure 8 demonstrates, that, when there is a lack of money, trust in the bank decreases very fast (curve Trust. p.5 last ¶: the number of depositors, having decided to take their money back from the bank, is growing (Figure 8, curve Go for money) and the number of distrustful people is also rising (Figure 9). Therefore, after 100 modelling hours, one/fifth of the clients trust the bank and the distrust is increasing. p.6 ¶1: the simulation experiment when the bank, having noticed that ATMs lack money, doubles the frequency of refilling until it is sufficient amount of money in the ATM has also been carried out (Figure 10)p. 6 last ¶:  In this case, around 2000 clients still trust the bank and the number doesn‘t go down (Figure 11). However, the clients, having decided to take their money back, take it within the daily withdrawal limit and their confidence doesn‘t recover. The formed balance must be kept stable as more or less after 60 modelling hours canard or rumour disappears).

    PNG
    media_image1.png
    301
    849
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    758
    media_image2.png
    Greyscale

Cesnulevicius Fig. 5 vs. Fig.7 in support of rejection arguments
	- “a frequency at which the one or more resources were distributed via the one or more resource distribution machines during the time period between the first time and the third time” (Cesnulevicius p.3 ¶1, 2nd-3rd sentences: under normal conditions the ATM is refilled every 30 hours. 12 hours are modelled per day, since people use ATMs more or less half a day, though, ATMs are available 24hour. For example Cesnulevicius discloses at p.4 last ¶, 1st,3rd,5th sentences: for 1st series of simulation the ATMs refill amount= €30000 & frequency=30h. During the first 30 hours customers withdrew more cash than later. During next 30 hours canard decreased even more reflected in withdrawal of money from ATMs. p.6 ¶1-¶2: The simulation experiment when the bank noticed that ATMs lack money, doubles the frequency of refilling until it is sufficient amount of money in the ATM has also been carried out at Fig.10 showing cash amount in ATM over 100 hours when refill is €3500, and refill frequency is doubling);
	- “an average resource quantity distributed via the one or more resource distribution machines during the time period between the first time and the third time”
	(Cesnulevicius p.4 last ¶, 1st sentence: for first series of simulation the refill amount of ATMs was €30000. Cesnulevicius p.5 ¶1 see Fig 5. change of cash in ATMs over 100h, when refill amount €30000. Cash did not run out. Cesnulevicius P.5 ¶2 see Fig 6. Change of cash in the bank over 100 h, when refill amount is €30000 and the bank has income. Cesnulevicius mid-p.5 see Fig7. Amount of cash in ATM over 100 h when refill is €3500).
	- “an average number of users accessing the one or more resource distribution machines for distribution of the one or more resources during the time period between the first time and the third time” (Cesnulevicius p.2 ¶7: one bank with 2 ATMs and 5000 depositor activity and crisis-ridden solutions has been modelled under such conditions. This means, that around 2500 depositors share 1 ATM, that corresponds to the data which are published by the Lithuanian Bank. p.4 last ¶: For the first series of simulation experiments the refill amount of ATMs was set at € 30000 and frequency 30h. Due to rather large amount of 5000 customers, the results did not differ significantly in different model runs, despite the randomness of agent parameters. Yet, at p.5 last ¶: the number of depositors, having decided to take their money back from the bank, is growing (Fig.8, curve Go for money) and the number of distrustful people is also rising (Fig.9). After 100 modelling hours, 1/5 of clients trust the bank and the distrust is increasing)
	Cesnulevicius p.3 last ¶: behaviour of each out of total 5000 costumer-agent was modelled by statechart given in Fig.3. The customer that has lost the trust decides to take his money back from the bank and also warns his friends, sending a message about his doubts. The number of friends is a random number from interval [4;8]. Each received message decreases the score of trust. When the score falls below 0.5, the customer takes a decision to withdraw his money from the ATM. If the ATM is already empty and out of service, then the person waits for one hour, continue spreading rumour messages and tries again after one hour. If the person succeeds in being served and gets money within his daily limit of 150 EUR, his trust increases by 0.1 score. If the increased score is still below 0.5, he tries to get another part of his money next day, yet, he recovers the trust above 0.5. If the customer withdraws all his money, he is out of model), “and” 
	- “an average number of resource distribution machines located within the predetermined geographic region associated with the one or more trigger events”;
	(Cesnulevicius p.2 ¶7: in a small town live 20000 people and there are 8 ATMs of 4 banks. This is a typical situation in Lithuania. Thus, 1 bank with 2 ATMs and 5000 depositor activity and crisis-ridden solutions has been modelled under such conditions).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Angus “system / method / computer product” to have included the teachings of Cesnulevicius above to have allowed the bank to more effectively mitigate bank run events as necessitated by contemporary market factors characterized by event triggered rumor, canard or panic (Cesnulevicius p.1, Abstract, p. 7 Conclusion & MPEP 2143 G,F). The predictability of such modification is further corroborated by the desire to avoid or at least mitigate such events as generally disclosed by Angus at ¶ [0036] 2nd sentence in view of Cesnulevicius p.1, Abstract, p. 7 Conclusion. 
	Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar resource distribution field of endeavor. In such combination each element would have merely performed same organizational, econometric, and analytical functions as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Angus in view of Cesnulevicius the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
Claims 4, 12, 20 
Angus Cesnulevicius teaches all the limitations in claims 1, 9, 17. Further,
Angus teaches or suggests “wherein the at least one processing device is further configured to”: 
	- “transmit control signals configured to cause one or more computing devices associated with one or more resource computing terminals located within a predetermined geographic distance from the one or more resource distribution machines to display the predicted frequency at which one or more additional resources need to be added to the one or more resource distribution machines (Angus Fig.3 text box 44 and ¶ [0062] 1st-5th  sentences: GUI 24 displays street map 40 of vicinity of ATMs 12 in network 10. GUI 24 also displays icon 42 a,b,c for each ATM 12 a,b,c representing the physical location on map of each ATM 12. Each icon 42 is colored to indicate the status of that ATM 12. When a user of GUI 24 hovers over or clicks on different parts of ATM icons 42 additional info (shown by text boxes 44 and 46 in Fig.3) is displayed that is relevant to that ATM 12. This additional info includes details of next scheduled replenishment (from cash replenishment schedule) shown in box 44. For other details see ¶ [0075]- ¶ [0082])
“and quantity of the one or more additional resources that need to be added to the one or more resource distribution machines during the one or more time periods associated with the one or more trigger events” (Angus ¶ [0049] NCR APTRA OptiCash software provides an advanced cash management solution that predicts demand for currency at each media terminal such as ATMs 12 on an individual basis. By applying sophisticated mathematical algorithms to historical, event and cost data, the optimum cash position and delivery schedule for each ATM 12 (or each currency cassette or cash drawer within an ATM 12) is determined. ¶ [0062] 4th-5th sentences: When a user of GUI 24 hovers over or clicks on different parts of ATM icons 42 additional info (shown by text boxes 44 & 46) is displayed that is relevant to that ATM 12. This additional information includes cash status of that ATM and details of next scheduled replenishment (from the cash replenishment schedule) (shown in box 44) and details of events received relating to that ATM 12 (box 46). For example Fig.3 text box 46 Cash law 30 Jan 2014; 8:22 am and text box 44: Next Replenishment 30 Jan 2014 @ 10:40 am, Cash amounts:
				Cassette #1, $10 ($15k)
  		                        Cassette #2, $10 ($15k)
		                        Cassette #3, $20 ($15k)
		                        Cassette #4 $20  ($15k) ).
-------------------------------------------------------------------------------------------------------------------------------
Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
    * Angus / Cesnulevicius as applied to parent claims 1,9,17 above, in further view of 
     * Agrawal; Subhash C. US 7946474 B1 hereinafter Agrawal. As per, 
Claims 2, 10, 18 
	Angus / Cesnulevicius teaches all the elements in parent independent Claims 1, 9, 17 
	Angus / Cesnulevicius does not teach the entire limitation of: “wherein the information associated with the one or more trigger events comprises an average time period from the first time the occurrence of the one or more trigger events is predicted to occur to a second time the one or more trigger events occurs, a classification associated with the one or more trigger events, and an average time period associated with the one or more trigger events” as claimed. 
	Agrawal however in analogous forecasting resource distributions at ATM teaches or suggests: “wherein the information associated with the one or more trigger events comprises”     
        - “an average time period from a first time an occurrence of the one or more trigger events is predicted to occur to a second time the one or more trigger events occurs” 
	(Agrawal column 18 lines 53-59: (3) determine if a potential exception or special event has occurred by comparing amount withdrawn against the withdrawal forecasted and notifies the operator, e.g. If (WD(lwdate)>FcstUL(lwdate)) then Notify Withdrawals on ATM on lwdate Are Much Larger Than Expected. For definitions see column 16 line 28 defining WDD: With Drawal Day number in the ATM, column 18 line 12 defines lwdate as the date for which the latest withdrawal data just arrived; column 18 line 18 defines WD(d): the amount withdrawn on date d; and column 13 lines 52-53 defines Fcst(date) an expected value of the cash withdrawal for a date. column 7 lines 55-67: These criteria include, historical statistics of withdrawal for the day of the week, any previous forecast of withdrawal done at the load time, any special event specification for that date for the ATM, and any thresholds for determining special & exception situations. Some examples, without limitations, of tests that can be performed to make such a determination are: 
  If (observed value & gt; (historical mean withdrawal for the day of the week+3*standard deviation of the withdrawal for the week)) then {withdrawals for that date were probably exceptionally high}, 
  If (observed value & lt;(historical mean withdrawal for the day of the week) and (the balance at the end of the day was =0)) then (the ATM ran out that day), 
  If (observed value & lt;(historical mean withdrawal for the day of the week-2*standard deviation of the withdrawal for the week)) and (balance at end of the day was &gt;0)) then {either the withdrawals for that day were exceptionally low for that date or the machine broke down}), 
	- “a classification associated with the one or more trigger events” 
        (Agrawal column 8 lines 29-31, 41-44: special event database 314 generates special event specification 303 that defines special events set. According to column 7 lines40-53 it is desirable to analyze incoming data elements against a number of criteria to determine whether the observed data is outlier as result of conditions. These criteria include, special event specification for that date for ATM, special & exception situations, such as a special event in neighborhood, including short-term ATM flash crowds per column 3 lines 5-6), “and”
	- “an average time period associated with the one or more trigger events” 
	(Agrawal column 1 lines 28-31: in ATM Manager, a model of withdrawal pattern is generated for a particular machine and then averaged over a given time period (e.g. 28 days) to create a per day average for the period). column 8 lines 10-18: When a special event is identified, corrective action is taken such as substituting the measured value (for the date in question) by an historical average or data from a previous forecast, etc.).  
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Angus / Cesnulevicius “system / method / computer program” to have included in its entirety the limitation “wherein the information associated with the one or more trigger events comprises an average time period from the first time the occurrence of the one or more trigger events is predicted to occur to a second time the one or more trigger events occurs, a classification associated with the one or more trigger events, and an average time period associated with the one or more trigger events” in further view of Agrawal to have addressed the long felt need in the art for improved techniques for forecasting cash demand and load schedules for automated teller machines (Agrawal column 2 lines 3-5 & MPEP 2143 G,F). To achieve this Agrawal would have provided more rigorous constructs for effectively clean the observe data and improve the quality of raw data for modeling (Agrawal column 7 line 31 to column 8 line 46). Moreover, Agrawal would have improved the quality of the data series, by performing corrective statistically appropriate actions for an ever expansion of the model’s knowledgebase and customization of actions and options provided to the operator (Agrawal column 8 lines 11-21 & MPEP 2143 G). The predictability of such modification is further corroborated by the implementation of the aforementioned teachings according to a broad level of skills, employed by one of ordinary skills in the art as further articulated by Agrawal at column 21 lines 15-18, column 22 lines 58-61, column 23 lines 29-34. Further, the claimed invention could also be viewed as a mere combination of old elements in a similar forecasting resource distributions field of endeavor. In such combination each element would have merely performed same organizational, econometric, and analytical functions as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Angus/Cesnulevicius in further view of Agrawal, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible economically desirable, manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
------------------------------------------------------------------------------------------------------------------------------
Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over:
    Angus / Cesnulevicius as applied to parent claims 4, 12 and in further view of  
    Kurien et al, US 20200160331 A1 hereinafter Kurien. As per, 
Claims 5, 13 
    Angus / Cesnulevicius teaches all limitations in parent claims 4,12 above. Further, 
    Angus teaches / suggests “wherein the at least one processing device is further configured to”: 
	- “initiate a transmission of the predicted quantity of the one or more additional resources from the one or more resource computing terminals to the one or more resource distribution machines at the predicted frequency” (Angus ¶ [0028] 2nd sentence: replenishment manager include an interface through which replenishment manager receives information about scheduled media replenishment operations for the media terminals being managed by the media terminal manager. ¶ [0059] Taking all accessed information into account (in addition to other info, such as time of year, currency demands in the previous replenishment cycles) the replenishment manager application 20 then calculates when each ATM 12 needs to be replenished with cash and how much cash is needed for each ATM 12 at Fig.2 step 56. ¶ [0060] replenishment manager application 20 then creates a cash replenishment schedule that includes the cash replenishment details calculated in step 56 (Fig.2 step 58) and communicates the cash replenishment schedule to replenishment dispatcher application 22 (step 60). ¶ [0060] replenishment manager application 20 then creates a cash replenishment schedule that includes the cash replenishment details calculated in step 56 (step 58) and communicates the cash replenishment schedule to the replenishment dispatcher application 22 (step 60).
	Angus ¶ [0061] The replenishment manager application 20 also populates the GUI 24 with details of the scheduled cash replenishment (Fig.2 step 62). For example, see 	Angus Fig.4 step 74: Replenishment needed-> Yes-> step 78: Retrieve Next Scheduled Cash Replenishment Event -> step 80 Scheduled within acceptable period
	Angus ¶ [0076] replenishment manager application 20 monitor cash counts received by event manager application 18 and modify the scheduled cash replenishment operations to take account of actual cash demand in network 10 in addition to relying on predicted cash demand enabling network 10 to avoid using unscheduled replenishment operations by increasing frequency of scheduled replenishment operations in response to higher than predicted demand for cash. ¶ [0072] ATM manager 14 (in particular replenishment dispatcher application 22) then issues a replenishment request to currency vault 36 for unscheduled cash replenishment (referred to as qualified unscheduled cash replenishment) and updates GUI 24 to indicate that an unscheduled cash replenishment has been initiated (including details of the unscheduled cash replenishment) (step 86).This involve updating the details of multiple ATMs 12 on the GUI 24 if more than one ATM 12 is to be replenished as part of the unscheduled replenishment
	Angus ¶ [0078] 2nd sentence: Where an unscheduled replenishment is required, the amount and denominations used can be optimized by the replenishment manager application 20 and integrated into the scheduled replenishment cycle); “and” 
	- “electronically receive, from the one or more resource computing terminals, an indication that the predicted quantity of the one or more additional resources have been transmitted (Angus Fig.4 step 82: Update GUI to indicate the cash event is processed and ¶ [0063] 1st sentence: as new cash totals are received from each ATM 12, event manager application 18 updates GUI 24 so that current cash totals are shown. ¶ [0030] 5th sentence: each of replenishment manager, event manager, and the replenishment dispatcher may be operable to update the GUI).
* While *
Angus teaches physical transmission of additional resources it does not recite either alone or as 
Angus / Cesnulevicius combination the limitation of  
	- “…additional resources have been transmitted from the one or more resource computing terminals…” as explicitly claimed. However, 
Kurien in analogous art of resource distribution to machine loading teaches or suggests:
	- “…additional resources have been transmitted from the one or more resource computing terminals…” (Kurien ¶ [0023] Using digitizer 22, method 30 include converting 36 the cash notes into digitized form, i.e. converting the cash into cryptocurrency. Alternatively, following digitization 36 of cash a verified amount of the cash is electronically transmitted 41 to regulatory financial institution 13 and credited 43 to appropriate account associated with the owner of the cash. Digitization 36 of the cash notes may be based upon the recorded serial numbers and optical characteristics of the cash notes. The method 30 may include generating a unique digital key of each cash note. The digital key may be configured to store a value which is representative of and corresponds with the physical value of the cash. The digital keys may be associated with physical and/or optical characteristics of the cash notes. Generating the digital key may include combining, using digitizer 22, any two or more of monetary value, serial number, and optical characteristics of the cash to form the digital key. Accordingly, method 30 may include transferring or transmitting, using communication module 18, the digital key to electronic record keeping system 12. The method 30 may include adding the digital key or digitized form of the cash to blockchain 14 and/or forwarding the digital key to regulatory financial institution 13).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Angus/ Cesnulevicius  “system” / “method” to have included “…additional resources have been transmitted from the one or more resource computing terminals…” in further view of Kurien in order to have mitigated the costly, inefficient and dangerous handling and transmission of cash during extraneous events (Kurien ¶ [0002], ¶ [0003] & MPEP 2143 G, F) in safe and more cost-effective manner (Kurien ¶ [0031] & MPEP 2143 G, F). The predictability of such modification is further corroborated by the advent and wide spread use of cryptocurrencies as effective market justifying such modification as disclosed by Kurien in at least ¶ [0023] 1st sentence, ¶ [0027]-¶ [0029]. The predictability of such modification is justified by the desire for more secure & digitized manner as effectively addressed by Kurien above. 
Further, the claimed invention could also have been viewed as a mere combination of old elements in a similar resource distribution field of endeavor. In such combination each element would have merely performed same organizational, econometric, and analytical functions as it did separately. Thus one of ordinary skill in the art would have recognized that given existing technical ability to combine the elements as evidenced by Angus/Cesnulevicius in view of Kurien, the elements to be combined would have fitted together, like pieces of a puzzle, in logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of combination would have been predictable (MPEP 2143 A)
-------------------------------------------------------------------------------------------------------------------------------
Claims 6-8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over:
	          Angus / Cesnulevicius as applied to parent claims 1, 9 and in view of  
	          Dent et al, US 20130211859 A1 hereinafter Dent. As per, 
Claims 6, 14 Angus / Cesnulevicius teaches all limitations in parent claims 1, 9 above. 
                      Angus at ¶ [0056] last sentence discloses cash empty events but falls short to disclose them as mass trauma. Thus, Angus does not explicitly recite either alone or as a combination of Angus/ Cesnulevicius the explicitly recited “wherein the one or more trigger events comprises at least one or more incidents of mass trauma” as claimed. 
	          Dent however, in analogous art of resource distribution teaches or suggests: “wherein the one or more trigger events comprises at least one or more incidents of mass trauma”. 
	(Dent ¶ [0005] 2nd sentence: calamitous events affecting primarily the accountholder, i.e. being victim of pickpocketing, home-burglary, house-fire.
	 Dent ¶ [0007] 3rd sentence: extreme environmental conditions (earthquakes, tsunamis, gale-force winds, blizzards, and flooding) and man-made disasters (e.g., devastating terrorist attacks and accidental catastrophes) may result in a banking customer having neither physical identity-authentication documentation nor functional locale-based banks at which to present identity-authentication information)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Angus / Cesnulevicius “system” / “method” to have further included “wherein the one or more trigger events comprises at least one or more incidents of mass trauma” in further view of Dent to have effectively aided in coordination and implementation of local and regional relief efforts as necessitated by market forces that support banking and/or business operations to accommodate utilization as part of local and regional relief efforts (Dent ¶ [0013]- ¶ [0014] & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as further iterated by Dent ¶ [0101] 1st sentence, ¶ [0103] 2nd sentence. 
Further, the claimed invention could have also been viewed as mere combination of old elements in a similar resource distribution field of endeavor. In such combination each element merely would have performed same organizational, econometric, analytical and supportive functions as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Angus/ Cesnulevicius in further view of Dent the elements to be combined would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable, manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claims 7,15 Angus/ Cesnulevicius/Dent teaches all limitations in parent claims 6,14 above. 
                     Cesnulevicius further teaches or suggests: “wherein the one or more trigger events comprises one or more trigger event types, wherein the one or more trigger event types comprises at least an economic crisis, a natural disaster, a technological disaster, and/or a man-made disaster”    (Cesnulevicius p.1, Abstract, p. 7 Conclusion: mitigate bank run events as necessitated by contemporary market factors characterized by event triggered rumor, canard or panic).  
	        Dent also teaches / suggests: “wherein the one or more trigger events comprises one or more trigger event types, wherein the one or more trigger event types comprises at least an economic crisis, a natural disaster, a technological disaster, and/or a man-made disaster” 
	        (Dent ¶ [0007] 3rd sentence: Extreme environmental conditions (e.g., earthquakes, tsunamis, gale-force winds, blizzards, and flooding) and man-made disasters (e.g., devastating terrorist attacks and accidental catastrophes) may result in a banking customer having neither physical identity-authentication documentation nor functional locale-based banks at which to present identity-authentication information).
	Rationales to modify/combine Angus / Cesnulevicius / Dent are above and reincorporated. 

Claims 8, 16 Angus / Cesnulevicius teaches all the limitations in parent claims 1, 9 above
                      Angus / Cesnulevicius does not explicitly recite: “wherein the at least one processing device is further configured to”: 
	- “electronically receive, via the one or more resource distribution machines, a request to distribute the one or more resources to a user”; 
	- “transmit, via a display device associated with the one or more resource distribution machines, an authentication request”; 
	- “electronically receive, via the one or more resource distribution machines, one or more authentication credentials associated with the user in response to the authentication request”; 
	- “validate the one or more authentication credentials associated with the user to verify an identity of the user”; “and 
	- “authorize distribution of the one or more resources, via the one or more resource distribution machines, to the user based on at least a successful verification of the identity of the user” as claimed. 
	Dent however in analogous art of resource distribution teaches or suggests: “wherein the at least one processing device is further configured to”: 
	- “electronically receive, via the one or more resource distribution machines, a request to distribute the one or more resources to a user” (Dent ¶ [0049] receiving from the client a request for access to a bank account. The request from the client for access to the account may be processed. ¶ [0050] The request from the client for access to the account may be through the ATM. The processing of the request through the ATM may involve the authentication of the client as the accountholder. The processing of the request may involve the logic processing unit. The processing of the request may involve the communications unit); 
	- “transmit, via a display device associated with the one or more resource distribution machines, an authentication request” (Dent ¶[0046] 2nd sentence use of  client identification require presentation of confirming input such as a knowledge-item e.g., a PIN and/or a biometric datum e.g., an iris scan); 
	- “electronically receive, via the one or more resource distribution machines, one or more authentication credentials associated with the user in response to the authentication request” (Dent Fig2 mid-¶[0089] receiver module 221 receive informational data received in operation of disaster-relief functions. ¶ [0033] identification information received by the receiver comprise biometric information pertaining to the client (e.g., fingerprint). The identification information received by the receiver may include bank-relevant information e.g. account number, PIN etc.); 
	- “validate the one or more authentication credentials associated with the user to verify an identity of the user” (Dent ¶ [0006] 3rd sentence: Given a sufficient number of confirming matches of customer's identity-authentication information with bank database accountholder information, the bank may grant the client access to the account); “and 
	- “authorize distribution of the one or more resources, via the one or more resource distribution machines, to the user based on at least a successful verification of the identity of the user” (Dent ¶ [0052] last two sentences to ¶ [0054] first two sentences: the request for access to the account may be processed as typical of use of an entity ATM by an entity ATM card-holder. The request for access to the entity account may be processed with a limit not typical of use of an entity ATM by an entity ATM card-holder).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Angus / Cesnulevicius “system” / “method” to have included “wherein the at least one processing device is further configured to: electronically receive, via the one or more resource distribution machines, a request to distribute the one or more resources to a user; transmit, via a display device associated with the one or more resource distribution machines, an authentication request; electronically receive, via the one or more resource distribution machines, one or more authentication credentials associated with the user in response to the authentication request; validate the one or more authentication credentials associated with the user to verify an identity of the user; and  authorize distribution of the one or more resources, via the one or more resource distribution machines, to the user based on at least a successful verification of the identity of the user” in further view of Dent to effectively aid in coordination and implementation of local and regional relief efforts as necessitated by market forces that support banking and/or business operations to accommodate utilization as part of local and regional relief efforts (Dent ¶ [0013]- ¶ [0014] & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as further iterated Dent ¶ [0101] 1st sentence, ¶ [0103] 2nd sentence. 
Further, the claimed invention could have also been viewed as mere combination of old elements in a similar resource distribution field of endeavor. In such combination each element merely would have performed same organizational, econometric, analytical and supportive functions as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Angus /  Cesnulevicius in further view of Dent the elements to be combined would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable, manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------




Conclusion
	Following art is made of record and considered pertinent to Applicant’s disclosure:
	WO 9411836 A1 teaching Cash Storage And Dispensing Method For Electronic Funds Transfer System Receiving Confirmation Of Transaction Authorisation From EFT System To Activate Vending Mechanism For Dispensing Cash Container, And Periodically Replenishing Dispenser Using Excess Cash Received At Retail Establishment
	Akinlolu et al, Optimizing the use of ICT in Nigerian banks, J of Internet Bank and Commerce, v13, n1,  JIBC, 2008
	Brentnall et al, A statistical model for temporal pattern of individual ATM withdrawals, J Royal Statistic, Series C,  p43-p59, 57 n1, Feb 2008
	Brentnall et al, Predicting amount individuals withdraw at cash machines using random effects multinomial, Stat Model, 10 no 2, pp 197-214, Jul 2010
	Dandekar et al, ATM cash flow management, International J Innovation, Management and Technology, 6-5, p.343, Oct 1, 2015
	Dharet al, Case study for bank ATM queuing model, IOSR journal of Mathematics,7,n1,pp 1-5, May, 2013
	Ekinci et al, Optimal ATM replenishment policies under demand uncertainty, Springer Nature March 15th 2019
	Gu C, Herding and bank runs, Journal of Economic Theory, 146 no 1, 163-188, Jan 1, 2011
	Gurgul et al, Calendar and seasonal effects on the size of withdrawals from ATMs managed by Euronet, STATISTICS, 691, Dec 2016
	Gurgul et al, Impact of ATM location on its profitability in Malopolskie and Podkarpackie provinces. Managerial Econ, 19 n1, 2018
	Gurgul et al, Modeling of withdrawals from selected ATMs of the Euronet network, p65-p82, 2013
	He Zhiguo et al, Information acquisition in rumor‐based bank runs, The Journal of Finance, 71 no 3, pp1113-1158, June 2016
	Mahmood et al, Adaptive ATMs, Expert Systems with Applications, 40, n4, p1152-p1169, Mar 1, 2013
	Mumin et al, ATM operation in Ghana, Implications for managerial decisions, J of Business Administration and Education, 5, n2, Jul 11, 2014
	Onyesolu et al, ATM and customer traffic behaviour in Nigerian banks, Int Journal of Emerging Technology and Advanced Engineering, 6, n1, p1-p6, 2016
	Ozpınar et al, ATM cash flow prediction and replenishment optimization with ANN, January 2019
	Paliwal et al, Tackling Panic Withdrawals, Some Lessons, Journal of Services Research, 4-2, p157, Oct 1, 2004
	Rajwani et al, Regression analysis for ATM cash flow prediction, 2017 Int Conf Frontiers of IT, pp 212-217, IEEE, Dec 18, 2017
	Rodrigues et al, Calendar effects in daily ATM withdrawals, Economics Bulletin, 30 no4, p2587-p2597 Oct 2, 2010
	Simutis et al, A flexible neural network for ATM cash demand forecasting, CIMMACS 07, Vol. 162165, Dec 14, 2007
	Simutis et al, Cash demand forecasting for ATM using neural networks and support vector regression algorithms EurOPT-2008 Vilnius, p416-421, May 20 2008
	Simutis et al, Optimization of cash management for ATM network, Information technology and control, 36 no 1, Mar 22, 2007
	Vangala et al, ATM cash demand forecasting in an indian bank with chaos and deep learning, arXiv 2008.10365, Aug 24, 2020
	Venkatesh et al, Cash demand forecasting in ATMs by clustering and neural networks, European J of Operational Research, 232 2, p383-p392, Jan 16, 2014
	Wambugu JN, Using GIS for optimal locations of ATMs, Doctoral dissertation, Stellenbosch University, 2001
	Borchardt et al, US 10839655 B1 Figs.3-4 teaches the impact of ATM to threat, as trigger event: 310 Alternative ATM available- No->314 Notify customer of threat. Or 310 Alternative ATM available->Yes-> 312 Notify customer of threat and alternative ATM. Similarly, Fig.4, 402: Monitor for threat at ATM->404: Threat detected?->406: Identify type of threat->408 customer impacted->410: Notify customer of threat
US 11145170 B1	Automatic teller machine with pre-registration
US 11126528 B2	Methods for generating a branch health index
US 11120670 B1	Automated exception handling for automatic teller machines
US 20210279662 A1 Intelligent factor based resource distribution machine loading
US 20210225133 A1	Group persona based machine replenishment prediction
US 11055972 B2	Self-service terminal (SST) network real-time cloud management
US 11037115 B2	Method and system to predict ATM locations for users
US 10996675 B1	Use of financial service systems during or after an outage
US 10964192 B1	Disaster preparation system
US 10949863 B1	System and method for account abuse risk analysis
US 20210035101 A1 Systems, methods and devices for atm access during outages
US 10872512 B1	Pre-disaster education system
US 10671309 B1	Predicting usage for automated storage tiering
US 20200159638 A1	Collaborative Decision Making to Enhance Resiliency of Workloads in 				Data Center Environments
US 20200160439 A1	Onboarding quasi-customers in a disaster zone
US 10599131 B2	System and method for an automated kiosk which responds to natural 
			disasters
US 10531251 B2	Detecting and processing anomalous parameter data points by a mobile 			wireless data network forecasting system
US 10482400 B2	Cognitive route planning for unit replenishment in a distributed network
US 20190304261 A1	Apparatus for dispensing cash bills
US 10402764 B2	Systems and methods of controlling quantities of denominations of 				currency at a retail shopping facility
US 10395199 B1	Method and system for ATM cash servicing and optimization
US 10339528 B2	Surcharge violation registry
US 10332358 B1	Systems and methods for distributed currency management
US 10311414 B1	Automated teller machines (ATMs) having offline functionality
US 20190019232 A1	Emergency Management System
US 20180218323 A1	Cash-point inventory management with demand forecasting
US 11049070 B2	Cash-point inventory management with demand forecasting
US 20180218555 A1 Facilitating transfer of cash inventories between entities
US 10657751 B2	Facilitating transfer of cash inventories between entities
US 20180005206 A1	Method and system for cardless disbursement from an automated teller 
			machine
US 20170308835 A1	Automated teller machine flow network and control system
US 10748095 B2	Automated teller machine flow network and control system
US 9779588 B2	Media replenishment management
US 20170093657 A1	Area based event detection and multi-factorial event characterization
US 10389605 B2	Area based event detection and multi-factorial event characterization
US 20170032707 A1	Method for determining a fruition score in relation to a poverty alleviation 
			program
US 9558636 B1	Automatic teller machine inventory and distribution system
US 20170140353 A1	Automatic teller machine inventory and distribution system
US 20150066564 A1	Managing media replenishment
US 8712855 B1	Transaction cost recovery queue management
US 20140074530 A1	Forecasting of Deposit Faults for a Money Handling Machine
US 20140074708 A1	Forecasting of Deposits for a Money Handling Machine
US 8657187 B1	Systems and methods for distribution of cash
US 20140012753 A1	Incident Management for Automated Teller Machines
US 9208479 B2	Incident management for automated teller machines
US 8577802 B1	On-demand cash transport
US 8548911 B2	Devices and methods for disaster-relief support
US 20130159045 A1	Robust inventory management in multi-stage inventory networks with 
			demand shocks
US 8423465 B1	Adaptive diagnostics for automated teller machine ATM fault conditions
US 20120324278 A1	Method and apparatus for improving access to an atm during a disaster
US 9389967 B2	Method and apparatus for improving access to an ATM during a disaster
US 8225988 B1	Load balancing for cash handling devices
US 8214290 B1	Self-service terminal reporting
US 20120109791 A1	Cash management of self-service transactional devices
US 20110225087 A1	Method of and apparatus for forecasting cash demand and load 
			schedules for money dispensers
US 20110191243 A1	Automated Teller Machine Load Balancing
US 20110125615 A1	Self-service device inventory information control
US 7895098 B2	System and method for measuring and utilizing pooling analytics
US 20100174640 A1	Change Orders
US 20100153107 A1	Trend evaluation device, its method, and program
US 20100131407 A1	System and Method of Providing Replenishment and Pick-up Services 
			to One or More Cash Handling Devices
US 20100082355 A1	Forecasting levels of currency usage and need
US 8407119 B2	Forecasting levels of currency usage and need
US 7595738 B2	Method and apparatus for emergency map display system
US 20090164250 A1	Device management portal, system and method
US 7545816 B1	Transaction processing systems maintenance
US 20090099874 A1	System and method of electronic managing and dispensing medication 
			and prophlyactic drugs in an emergency environment
US 20090037547 A1	Safety information transmission device
US 7340415 B1	Adaptive, predictive system for replenishing currency in ATMs
US 7284692 B1	ATM with RFID card, note, and check reading capabilities
US 20070225898 A1	Point-of-sale gas pump with access to travel information service
US 20070223658 A1	Method and Apparatus to Facilitate Deployment of One or More Private 			Civil Security Resources
US 20070219814 A1	Publicly-Funded Privately Facilitated Access to Survival Resources 				Method
US 7124105 B2	Cash flow optimization using a genetic algorithm
US 20050263585 A1	Cash dispensing automated banking machine diagnostic system and 				method
US 20050065885 A1	ATM second personal identification number emergency response 				system
US 20050027649 A1	Event typer
US 20040217162 A1	Dispatch operation plan devising system and computer readable record 			medium storing a dispatch operation plan devising program
US 7028887 B2	Dispatch operation plan devising system and computer readable record 			medium storing a dispatch operation plan devising program
US 20040215566 A1	Automatic teller machines (ATMs) management
US 20040158539 A1	Operation plan devising system, operation plan devising apparatus and 			computer readable record medium storing an operation plan devising 				program
US 20040030622 A1	Currency management
US 7813972 B2	Currency management
US 20020091972 A1	Method for predicting machine or process faults and automated system 			for implementing same
US 20020082994 A1	Method and apparatus for managing automated banking machines
US 20020038232 A1	Automated management system
US 6014649 A	ATM operation supporting system
US 5898154 A	System and method for updating security information in a time-based electronic monetary system
US 5799288 A	Remaining money management system with cash demand prediction
US 4617457 A	Teller-assisted, customer-operated ATM document cashing system
	
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	December 15th, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc v SAP Am, Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        2 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015)
        3 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        6 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        7 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        8 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        9 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
        10 Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)
        11 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
        12 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        13 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)